Name: 91/664/EEC: Council Decision of 11 December 1991 designating the Community reference laboratories for testing certain substances for residues
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural activity;  research and intellectual property;  health;  technology and technical regulations
 Date Published: 1991-12-31

 Avis juridique important|31991D066491/664/EEC: Council Decision of 11 December 1991 designating the Community reference laboratories for testing certain substances for residues Official Journal L 368 , 31/12/1991 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 39 P. 0258 Swedish special edition: Chapter 3 Volume 39 P. 0258 COUNCIL DECISIONof 11 December 1991designating the Community reference laboratories for testing certain substances for residues(91/664/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (1), and in particular Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas coordination between the national reference laboratories responsible in the Member States for the examination of animals and their meat for the presence of residues must be assigned to highly specialized laboratories possessing the installations and equipment necessary for this type of analysis; Whereas the Council, in its Decision 89/187/EEC (2), determined the powers and conditions of operation of the Community reference laboratories provided for in Directive 86/469/EEC; Whereas, in accordance with Article 8 (2) of Directive 86/469/EEC, it is important to designate at this point the Community reference laboratories for testing certain substances for residues, Whereas reference laboratories are eligible for Community aid according to the conditions referred to in Article 28 of Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3), HAS ADOPTED THIS DECISION: Article 1The following laboratories are hereby designated Community reference laboratories: (a) for the residues included in Annex I, groups A. I and A. II, of Directive 86/469/EEC: Rijksinstituut voor de Volksgezondheid en MilieuhygieneAntonie van Leeuwenhoeklaan 9NL-3720 Bilthoven; (b)for the residues included in Annex I, group A. III. (a), of Directive 86/469/EEC, with the exception of sulphonamides: Laboratoire des MÃ ©dicaments vÃ ©tÃ ©rinaires(CNEVA-LMV)La Haute MarchÃ ©, JavenÃ ©F-35133 FougÃ ¨res; (c)for the residues included in Annex I, group A.III. (b), of Directive 86/469/EEC, and the residues of beta-agonists and sulphonamides: BundesgesundheitsamtThielallee 88-92D-1000 Berlin 33; (d)Directive 86/469/EEC: Istituto Superiore di SanitÃ via Regina Elena 299I-00161 Roma. Article 2This Decision is addressed to the Member States. Done at Brussels, 11 December 1991. For the CouncilThe PresidentP. BUKMAN(1) OJ N ° L 275, 26. 9. 1986, p. 36. (2) OJ N ° L 66, 10. 3. 1989, p. 37. (3) OJ N ° L 224, 18. 8. 1990, p. 19.